Citation Nr: 1611991	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for bilateral knee disabilities.

2. Whether new and material evidence has been received with respect to the claim of service connection for bilateral hip disabilities. 

3. Whether new and material evidence has been received with respect to the claim of service connection for right mandible fracture.

4. Entitlement to service connection for liver disease secondary to hepatitis C.

5. Entitlement to service connection for kidney disease secondary to hepatitis C.

6. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

7. Entitlement to service connection for high blood pressure.

8. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at law


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to August 1990.  The Veteran died in November 2014.  The appellant is the Veteran's surviving spouse and is proceeding with his appeals as a substitute pursuant to 38 U.S.C.A. § 5121A.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, June 2011, and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The PTSD claim includes depression and any other diagnosed psychiatric disorder, which is reasonably encompassed by the claim and evidenced in VA treatment records.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  

The issues of reopening the claims for service connection for knees, hips, and jaw, entitlement to service connection for an acquired psychiatric disorder and high blood pressure, and entitlement to TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that liver and kidney disease are the result of hepatitis C and hepatitis C is more likely due to drug use than service.


CONCLUSIONS OF LAW

1. The criteria for service connection for liver disease secondary to hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121A (West 2014); 38 C.F.R. §§ 3.303 (2015).

2. The criteria for service connection for kidney disease secondary to hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121A (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In May 2013, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran and appellant in the development of claims.  This duty includes assisting them in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered, including Social Security records.  VA is not required to provide an examination for the Veteran's kidney and liver disease claims because the evidence does not suggest a nexus to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein. 

As VA has satisfied its duties to notify and assist the Veteran and appellant, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Law prohibits service connection for substance abuse or disability resulting from substance abuse.  38 U.S.C.A. §§ 1110, 1131.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran was competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

The Board has reviewed the record and finds that the criteria for service connection for kidney disease and liver disease as secondary to hepatitis C have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows the Veteran had kidney disease and liver disease.  His November 2014 death certificate lists the causes of death as acute renal failure due to hepatitis C and end stage liver disease.  VA records from 2010 to 2014 show treatment for kidney, or renal disease and cirrhosis of the liver.  These VA treatment records also associate the kidney and liver disease with hepatitis C.

Risk factors for contracting hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110) November 30, 1998.  

The Veteran argued that he may have contracted hepatitis C from air gun injections when he was immunized in service.  See May 2013 statement.  First, it is unclear from service medical records whether air gun injectors were used on the Veteran.  Moreover, VA has issued guidance finding that while plausible, there is no scientific evidence to document transmission of hepatitis C with air gun injectors as the Veteran claimed.  See VBA Fast Letter 04-13 June 29, 2014.  His service treatment records and January 1990 separation examination are silent for any mention of hepatitis C or symptoms.  In the alternative, the Veteran argued that he was stuck with needles and handled blood while he was the crew chief of a medical company.  See May 2013 statement.  His service personnel records do not support the contention that he would have handled needles or biohazardous material.  He was not a healthcare worker; his military occupational specialty (MOS) was utility helicopter repair.  See DD214.  The Veteran's service treatment records are silent for any treatment or monitoring after an incident of contact with needles or biohazardous material.  

The Veteran separated from service in 1990 but was not diagnosed with hepatitis C until 2007.  See DD214, VA treatment records.  In the intervening time, the Veteran had consistent risk factors for contracting hepatitis C through cocaine dependence and heroin use.  See VA treatment records, July 1990 military personnel record.  Multiple treatment records note the history of drug use, and the March 2010 examiner recorded the specific history as use of approximately 10 grams of crack/cocaine per month from about 1989 to 2007 and use of 1 gram of heroin per month from 2000 to 2007.  Due to the lapse in time between service and diagnosis, no evidence of hepatitis C in service, and high risk from extensive drug use, the Board finds that the evidence is against contraction of hepatitis C in-service from air gun injection, needles, or blood.  Service connection for the resulting liver and kidney disease cannot be established.  See 38 C.F.R. § 3.303.


ORDER

Service connection for kidney disease is denied.

Service connection for liver disease is denied.

REMAND

In June 2011, the RO denied reopening the claims for the knees, hips, and right mandible fracture and service connection for high blood pressure.  The Veteran appealed the denials through his representative in February 2012.  The denial of depression was moot because the Veteran already had an appeal for an acquired psychiatric disorder.  The claim for psychiatric treatment based on 38 U.S.C.A. 1702 is no longer for consideration in light of the Veteran's death.  Regarding the knee, hip, jaw, and blood pressure claims, the AOJ has not issued a statement of the case (SOC) on those issues.  The Board has no discretion, and the claims must be remanded for such a purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).

For the psychiatric claim, additional development is needed.  First, the Veteran alleged a stressor during his service in Panama in December 1989.  His statements are vague, but generally he reported befriending people who died in a conflict in Panama or retrieving a downed plane with deceased occupants in Panama.  His service records make no mention of these instances.  However, the AOJ should make a request from the Joint Services Records Research Center (JSRRC) or another appropriate repository to determine if there were any similar instances when the Veteran served in Panama from August 10, 1989 to August 10, 1990.  As an alternate stressor, the Veteran asserted that his mental health problems were caused by a fight he had while stationed near Savannah, Georgia.  Service treatment records corroborate the report of this fight with treatment for a fractured mandible in March 1976.  The AOJ should obtain a medical opinion to determine if any of the Veteran's diagnosed mental health disorders could be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The March 2010 examination of record does not include a medical opinion.  The TDIU claim is intertwined with the claim for service connection for an acquired psychiatric disorder and also remanded.   

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the appeal on the issues of service connection for knee, hip, jaw, and blood pressure disabilities and issue an SOC.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the Veteran that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as noted in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).

2. Request a search from JSRRC or another appropriate repository for any evidence to corroborate the Veteran's reports of deceased persons and downed planes while he was in Panama from August 10, 1989 to August 10, 1990.  If corroborating evidence is found, request an opinion from the mental health examiner on that stressor along with the other questions in (3) below.

3. After completing (2) above, schedule the Veteran for a mental health examination and forward the claims file to the examiner to provide opinions on the following:

a. Are any of the Veteran's mental health diagnoses, including PTSD, depression, and mood disorder, at least as likely as not related to the Veteran's report of being in a bar fight during service, fearing for his life, and feeling remorse for his actions of harming others in the fight?

b. Did any of the Veteran's mental health diagnoses at least as likely as not have their onset during active duty service (from June 1975 to August 1990)?  

Please consider all lay and medical evidence.  Provide rationale for any conclusions given.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. If the psychiatric disorder and/or TDIU claim remains denied, issue a supplemental SOC and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


